Title: To James Madison from Alexander J. Dallas, 2 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        2d. May 1815
                    
                    I inclose reccommendations for granting Capt Romayne the vacant appointment of Assistant Inspector General. The appointment will be merely nominal, to carry the rank, as the office will be abolished when the Army shall be discharged. The reasons for soliciting it, however, are stated in the reccommendations; and I will thank you to favor me with your decision on the subject. Capt. Romayne has certainly great estimation among his Brother Officers. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                